HARRIS, J.,
Concurring Specially. — I agree in all the opinion written by Mr. Justice Burnett except that portion which relates to the certificate issued by the labor commissioner. I do not concur in all that is said about the certificate although I do assent, on the authority of Ramaswamy v. Hammond Lumber Co., 78 Or. 407, 426 (152 Pac. 223), to the conclusion that the defendant was entitled to introduce the certificate as evidence.
The Factory Inspection Act was adopted by the legislature in 1907 and is codified in Sections 5040 to 5057, L. O. L., inclusive. In 1911 the legal voters of the state exercised the power of the initiative and enacted the Employers’ Liability Act: Chapter 3, Laws 1911. The Factory Inspection Act provides for the issuance of a' certificate by the labor commissioner and this certificate is, by that statute, declared to be prima facie evidence of compliance with the provisions of the act. The Employers’ Liability Act makes no provision for the issuance of a certificate.
The Employers’ Liability Act is wider in its scope and more exacting in its requirements than is the Factory Inspection Act; and consequently a certificate issued by the labor commissioner under the authority of the Factory Inspection Act is only prima facie evidence that the employer has gone as far, in the performance of his duty, as is required by the Factory Inspection Act: 5 Labatt’s Master & Servant (2 ed.), 5670. Whenever and wherever the Employers’ Liability Act adds to the duty placed upon the employer by the Factory Inspection Act, the certificate is no evidence at all that the employer has performed such *581added duty. The certificate is prima facie evidence of performance to the extent and only to the extent that the Factory Inspection Act requires performance.
Bean and Johns, JJ., concur.